Citation Nr: 0410740	
Decision Date: 04/26/04    Archive Date: 05/06/04

DOCKET NO.  02-14 649	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center 
in Wichita, Kansas


THE ISSUES

1.  Entitlement to an effective date for an award of a combined 70 
percent evaluation, prior to May 17, 2000.

2.  Entitlement to an effective date for an award of a combined 80 
percent evaluation, prior to June 28, 2000.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from January 1996 to July 1998.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a January 2002 rating decision of the Regional Office 
(RO) that assigned a 70 percent evaluation for the veteran's 
service-connected disabilities effective May 17, 2000, and an 80 
percent evaluation effective June 28, 2000.


FINDINGS OF FACT

1.  Department of Veterans Affairs (VA) medical records disclose 
that the veteran was treated on May 17, 2000 for asthma.

2.  In May 2000, VA outpatient treatment records reflect a past 
medical history of endometriosis with secondary anemia.

3.  The veteran submitted a claim for an increased rating for her 
service-connected disabilities on June 28, 2000.


CONCLUSIONS OF LAW

1.  An effective date for an award of a combined 70 percent 
evaluation prior to May 17, 2000 is not warranted.  38 C.F.R. §§ 
3.157, 3.400(o)(2) (2003).

2.  An effective date for an award of a combined 80 percent 
evaluation prior to June 28, 2000 is not warranted.  38 C.F.R. § 
3.400(o)(2) (2003).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 
Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002)).  This new law eliminates the 
concept of a well-grounded claim, and redefines the obligations of 
VA with respect to the duties to notify and to assist claimants in 
the development of their claims.  First, the VA has a duty to 
notify the appellant and his representative, if represented, of 
any information and evidence needed to substantiate and complete a 
claim. VCAA, § 3(a), 114 Stat. 2096, 2096-97 (2000).  See 38 
U.S.C.A. §§ 5102 and 5103 (West 2002).  In this regard, VA will 
inform the veteran of which information and evidence, if any, that 
he is to provide and which information and evidence, if any, VA 
will attempt to obtain on his behalf.  VA will also request that 
the veteran provide any evidence in his possession that pertains 
to the claim.  Second, the VA has a duty to assist the appellant 
in obtaining evidence necessary to substantiate the claim.  VCAA, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000). See 38 U.S.C.A. § 5103A.

The earlier effective date issues on appeal stem from a notice of 
disagreement with a rating decision which adjudicated claims for 
increased ratings for service-connected disabilities.  Under 38 
U.S.C. § 5103(a), the Department of Veterans Affairs (VA), upon 
receipt of a complete or substantially complete application, must 
notify the claimant of the information and evidence necessary to 
substantiate the claim for benefits.  Under 38 U.S.C. § 7105(d), 
upon receipt of a notice of disagreement in response to a decision 
on a claim, the "agency of original jurisdiction" must take 
development or review action it deems proper under applicable 
regulations and issue a statement of the case if the action does 
not resolve the disagreement either by grant of the benefits 
sought or withdrawal of the notice of disagreement.  If, in 
response to notice of its decision on a claim for which VA has 
already given the section 5103(a) notice, VA receives a notice of 
disagreement that raises a new issue, section 7105(d) requires VA 
to take proper action and issue a statement of the case if the 
disagreement is not resolved, but section 5103(a) does not require 
VA to provide notice of the information and evidence necessary to 
substantiate the newly raised issue.  VAOPGCPREC   8-2003.  In 
this regard, the Board is not satisfied that the veteran was 
provided adequate VCAA notice relative to his original increased 
rating claims so as to afford applicability of VAOPGCPREC   8-
2003.  Nevertheless, the United States Court of Veterans Appeals 
has held that in cases in which the law and not the evidence is 
dispositive, a claim for entitlement to VA benefits should be 
denied or the appeal to the Board terminated because of the 
absence of legal merit or the lack of entitlement under the law.  
Sabonis v. Brown, 6 Vet.App. 426 (1994).  In such cases, 
additional development with regard to VCAA's duties to notify and 
assist would serve no useful purpose.  Livesay v. Principi, 15 
Vet. App. 165, 178 (2001).

Factual background

The veteran submitted a claim for service connection for various 
disabilities in August 1998.

By rating decision dated in October 1999, the RO granted service 
connection for asthma, evaluated as 10 percent disabling; 
endometriosis, evaluated as 10 percent disabling; right 
supraclavicular exostosis, evaluated as noncompensable; right 
shoulder scar, evaluated as noncompensable; migraine headaches, 
evaluated as noncompensable; and for disc space narrowing, C5-6, 
evaluated as noncompensable.  The combined schedular evaluation 
was 20 percent, effective July 16, 1998, the day following the 
veteran's separation from service.

VA medical records show that the veteran was treated for asthma 
beginning on May 17, 2000.  A note dated the following day 
reflects a past medical history of endometriosis and secondary 
anemia.

A Statement in Support of Claim was received from the veteran on 
June 28, 2000.  She stated "I want to file for an increase for 
asthma, endometriosis, benign growth of the bones, scars, migraine 
headaches, traumatic arthritis."  She reported that medical 
records were available from the VA medical center in Wichita, 
Kansas.  

In a rating decision dated in January 2002, the RO increased the 
evaluation assigned for asthma to 60 percent, effective May 17, 
2000; increased the evaluation assigned for endometriosis to 30 
percent, effective May 17, 2000; increased the evaluation assigned 
for scar of the right shoulder to 10 percent, effective June 28, 
2000; and increased the evaluation assigned for right 
supraclavicular exostosis to 10 percent, effective June 28, 2000.  
The RO denied increased ratings for the veteran's other service-
connected disabilities.  These actions resulted in a combined 
schedular rating of 70 percent, effective May 17, 2000, and 80 
percent, effective June 28, 2000.

Analysis 

Except as otherwise provided, the effective date of an evaluation 
and award of service connection shall be the day following 
separation from active service or the date entitlement arose if 
the claim is received within 1 year after separation from service; 
otherwise, date of receipt of claim, or date entitlement arose, 
whichever is later.  38 C.F.R. § 3.400(b)(2) (2003).

Except as otherwise provided, the effective date of an award of an 
increase shall be the date of receipt of claim or date entitlement 
arose, whichever is later.  38 C.F.R. § 3.400(o)(1).

The effective date of an award of increased disability 
compensation shall be the earliest date as of which it is 
factually ascertainable that an increase in disability had 
occurred, if claim is received within one year from such date 
otherwise, date of receipt of claim.  38 C.F.R. § 3.400(o)(2).

The effective date of pension or compensation benefits, if 
otherwise in order, will be the date of receipt of a claim or the 
date when entitlement arose, whichever is the later.  A report of 
examination or hospitalization which meets the requirements of 
this section will be accepted as an informal claim for benefits 
under an existing law or for benefits under a liberalizing law or 
VA issue, if the report relates to a disability which may 
establish entitlement.  38 C.F.R. § 3.157(a).

Once a formal claim for pension or compensation has been allowed 
or a formal claim for compensation disallowed for the reason that 
the service-connected disability is not compensable in degree, 
receipt of one of the following will be accepted as an informal 
claim for increased benefits or an informal claim to reopen.  (1)  
The date of outpatient or hospital examination or date of 
admission to a VA or uniformed services hospital will be accepted 
as the date of receipt of a claim.  The provisions of this 
paragraph apply only when such reports relate to examination or 
treatment of a disability for which service-connection has 
previously been established or when a claim specifying the benefit 
sought is received within one year from the date of such 
examination, treatment or hospital admission.  38 C.F.R. § 
3.157(b).

An appeal consists of a timely filed notice of disagreement in 
writing and, after a statement of the case has been furnished, a 
timely filed substantive appeal.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. § 20.200 (2003).

A written communication from a claimant or his or her 
representative expressing dissatisfaction or disagreement with an 
adjudicative determination by the agency of original jurisdiction 
and a desire to contest the result will constitute a notice of 
disagreement.  While special wording is not required, the notice 
of disagreement must be in terms which can reasonably be construed 
as disagreement with that determination and a desire for appellate 
review.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.201 (2003).

Except in the case of simultaneously contested claims, a claimant, 
or his or her representative must file a notice of disagreement 
with a determination by the agency of original jurisdiction within 
one year from the date that that agency mails notice of the 
determination to him or her.  Otherwise, that determination will 
become final.  The date of mailing the letter of notification of 
the determination will be presumed to be the same as that letter 
for purposes of determining whether an appeal has been timely 
filed.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.302 (2003).

The veteran asserts that the increases in her combined schedular 
rating should be effective July 16, 1998, the day following her 
discharge from service.  She argues that the Statement in Support 
of Claim she submitted in June 2000 should be construed as a 
notice of disagreement with the October 1999 rating action that 
granted service connection and assigned the original evaluations 
for her service-connected disabilities.  As noted above, although 
no specific words are required, some "dissatisfaction or 
disagreement with an adjudicative determination" must be expressed 
in order for a statement to be deemed to be a notice of 
disagreement.  The Board concedes that the June 2000 Statement in 
Support of Claim was received within one year of the October 1999 
rating action that granted service connection.  It must be 
recognized, however, that the statement specifically requested an 
increased rating for her service-connected disabilities.  There 
was no reference whatsoever to the October 1999 determination, and 
certainly nothing that suggested she disagreed with any part 
thereof.  Accordingly, there is no basis on which it may be 
concluded that the June 2000 communication from the veteran 
constituted a valid notice of disagreement with the October 1999 
rating decision.  

The Board notes that the RO assigned a 70 percent evaluation 
effective May 17, 2000.  This was predicated on the fact that the 
veteran was treated by the VA for asthma on that date.  Similarly, 
there is a notation dated in May 2000 showing a history of 
endometriosis and secondary anemia.  The RO, therefore, assigned 
May 17, 2000 as the effective date for the awards of increased 
ratings for asthma and endometriosis.  See 38 C.F.R. § 3.157.  
There is no suggestion that the veteran received any treatment for 
asthma from June 1999 until May 2000.  

The record discloses that the RO assigned a combined 80 percent 
evaluation effective June 28, 2000.  This date was based on the 
fact that increased ratings for a right shoulder scar and right 
supraclavicular exostosis were effective that date.  This was the 
date of the veteran's claim for an increased rating for her 
service-connected disabilities.  In this regard, the Board 
observes that there is no evidence in the VA outpatient treatment 
records that the veteran was treated for either of these 
disabilities in the one year prior to that date.  Thus, it was 
proper for the RO to assign June 28, 2000, as the effective date 
for the award of an 80 percent evaluation for the veteran's 
service-connected disabilities.  In addition, it is noted that the 
veteran referred to VA outpatient treatment records in her June 
2000 statement.  These records were obtained by the RO.  

The Board finds, therefore, that the RO appropriately assigned May 
17, 2000 as the effective date for the award of a 70 percent 
rating, and June 28, 2000 as the effective date for the award of 
an 80 percent rating.  The RO obtained the medical records to 
which the veteran referred and these do not provide a basis on 
which an earlier effective date might be assigned pursuant to 38 
C.F.R. § 3.157.  There is no basis on which an earlier effective 
date may be assigned for either evaluation.  In Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994), the United States Court of Appeals 
for Veterans Claims held that in a case where the law is 
dispositive of the claim, it should be denied because of lack of 
legal entitlement under the law.  



ORDER

An effective date for an award of a combined 70 percent evaluation 
prior to May 17, 2000, is denied.

An effective date for an award of a combined 80 percent 
evaluation, prior to June 28, 2000, is denied.



	                        
____________________________________________
	U. R. POWELL 
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



